


110 HR 400 PCS: War Profiteering Prevention Act of

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 423
		110th CONGRESS
		1st Session
		H. R. 400
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 15, 2007
			Received
		
		
			October 17, 2007
			Read twice and placed on the calendar
		
		AN ACT
		To prohibit profiteering and fraud relating
		  to military action, relief, and reconstruction efforts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 War Profiteering Prevention Act of
			 2007.
		2.Prohibition of profiteering
			(a)Prohibition
				(1)In generalChapter 47 of title 18,
			 United States Code, is amended by adding at the end the following:
					
						1040.War profiteering and fraud
							(a)ProhibitionWhoever, in any matter involving a contract
				with, or the provision of goods or services to, the United States or a
				provisional authority, in connection with a mission of the United States
				Government overseas, knowingly—
								(1)(A)executes or attempts to execute a scheme or
				artifice to defraud the United States or that authority; or
									(B)materially overvalues any good or service
				with the intent to defraud the United States or that authority;
									shall be fined not more than
				$1,000,000 or imprisoned not more than 20 years, or both; or(2)in connection with
				the contract or the provision of those goods or services—
									(A)falsifies,
				conceals, or covers up by any trick, scheme, or device a material fact;
									(B)makes any materially false, fictitious, or
				fraudulent statements or representations; or
									(C)makes or uses any materially false writing
				or document knowing the same to contain any materially false, fictitious, or
				fraudulent statement or entry;
									shall be fined not more than
				$1,000,000 or imprisoned not more than 10 years, or both.(b)Extraterritorial jurisdictionThere is extraterritorial Federal
				jurisdiction over an offense under this section.
							(c)VenueA prosecution for an offense under this
				section may be brought—
								(1)as authorized by chapter 211 of this
				title;
								(2)in any district where any act in
				furtherance of the offense took place; or
								(3)in any district where any party to the
				contract or provider of goods or services is
				located.
								.
				(2)Table of sectionsThe table of sections for chapter 47 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							1040. War profiteering and
				fraud.
						
						.
				(b)Criminal forfeitureSection 982(a)(2)(B) of title 18,
			 United States Code, is amended by striking or 1030 and inserting
			 1030, or 1040.
			(c)Money
			 launderingSection 1956(c)(7)(D) of title 18,
			 United States Code, is amended by inserting section 1040 (relating to
			 war profiteering and fraud), after liquidating agent of
			 financial institution),.
			(d)RICOSection
			 1961(1) of title 18, United States Code, is amended by inserting section
			 1040 (relating to war profiteering and fraud), after in
			 connection with access devices),.
			
	
		
			Passed the House of
			 Representatives October 9, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		October 17, 2007
		Read twice and placed on the calendar
	
